Case 3:20-cv-01038-S-BT Document 12 Filed 08/25/21 Page1lof1 PagelD 98

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
CARLTON PHAROAH STROTHER §
v. ; CIVIL ACTION NO. 3:20-CV-1038-S-BT
K. ZOOK

ORDER

 

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 11]. No objections were filed. The District Court reviewed the proposed
findings, conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS
the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis.

SO ORDERED.

SIGNED August 25, 2021

     
   

 

UNITED STATES DISTRICT JUDGE

 

 
